1    TERRY A. DAKE, LTD.
     20 E. Thomas Rd.
2    Suite 2200
     Phoenix, Arizona 85012-3133
3    Telephone: (602) 710-1005
     tdake@cox.net
4
     Terry A. Dake - 009656
5
     Attorney for Trustee
6
                        IN THE UNITED STATES BANKRUPTCY COURT
7
                              FOR THE DISTRICT OF ARIZONA
8
     In re:                        )           In Chapter 7 Proceedings
9                                  )
     DENNIS W. HARRIS;             )           Case No. 0:18-BK-03571-PS
10                                 )
                          Debtor.  )
11                                 )
                                   )
12   LAWRENCE J. WARFIELD, TRUSTEE )           Adversary No. 0:19-AP-00013
                                   )
13             Plaintiff,          )
                                   )
14   v.                            )
                                   )
15   ARNEL SUE TINGLEY;            )
     JAMES CAMERON TINGLEY;        )
16                                 )
               Defendants.         )
17   ______________________________)

18                           APPLICATION FOR ENTRY OF DEFAULT

19        TO:   The Clerk of the United States Bankruptcy Court for the
                District of Arizona
20
                Please enter the default of the Defendants pursuant to Rule
21
     7055 of the Rules of Bankruptcy Procedure for their failure to plead
22
     or otherwise defend, as appears from the declaration filed herewith.
23

24

25

26

27

28


     Case 0:19-ap-00013-PS   Doc 27 Filed 06/14/19 Entered 06/14/19 20:04:07   Desc
                              Main Document     Page 1 of 2
1               DATED June 14, 2019.
2
                                         TERRY A. DAKE, LTD.
3
                                         By /s/ TD009656
4                                          Terry A. Dake
                                           20 E. Thomas Rd.
5                                          Suite 2200
                                           Phoenix, Arizona 85012-3133
6

7

8    Copy mailed June 14, 2019 to:
9    ARNEL SUE TINGLEY
     7325 E. BELLEVIEW STREET #1011
10   SCOTTSDALE, AZ 85257
11   JAMES CAMERON TINGLEY
     7325 E. BELLEVIEW STREET #1011
12   SCOTTSDALE, AZ 85257
13
      /s/ TD009656
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            2


     Case 0:19-ap-00013-PS   Doc 27 Filed 06/14/19 Entered 06/14/19 20:04:07   Desc
                              Main Document     Page 2 of 2
